 In the Matter Of PROVIDENCECOAL MININGCOMPANYandUNITEDMINE WORKERS OF AMERICA,DISTRICT #23Case No. R-3114AMENDMENT TO DIRECTION OF ELECTIONNovember 30, 1940On November 8, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding.'The Direction of Election directedthat an election by secret ballot be conducted as early as possible,but not later than thirty (30) days from the date of the Direction,among all persons employed in the mining operations at Mine 3and Luton Mine of the Company as production employees whosenames appear on the Company's pay roll of October 15, 1940, in-cluding employees who did not work during such pay-roll periodbecause they were ill or on vacation and employees who had thenor had since been temporarily laid off, but excluding superintendents,mine foremen, section foremen, room bosses, face bosses, top bossesentry bosses. electricians in a supervisory capacity, all other super-visory employees, guards or watchmen, and employees who havesince quit or been discharged' for cause, to determine whether theydesire to be represented by United Mine Workers of America Dis-trict#23, affiliated with the Congress of Industrial Organizations,or by Progressive Mine Workers of America, District 5, affiliatedwith the American Federation of Labor, for the purposes of collec-tive bargaining, or by neither.The Board, having been advised that Progressive Mine Workersof America, District 5, affiliated with the American Federation ofLabor, does not desire its name to appear on the ballot, herebyamends the Direction of Election by striking therefrom the words"to determine whether they desire to be represented by UnitedMine Workers of America District #23, affiliated with the Congressof Industrial Organizations, ' or by Progressive MineWorkers ofAmerica, District 5, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by neither,"127 N. L. R. B 1245.28 N. L. R. B., No. 44254 PROVIDENCE: COAL MINING, COMPANY255and substituting therefor the words "to determine whether or notthey desire to be represented by United Mine Workers of AmericaDistrict#23, affiliated with the Congress of Industrial Organiza-tions, for the purposes of collective bargaining."CHAIRMAN HARRY A. MILLIS took no partinthe considerationof the above Amendment to Direction of Election.SAME TITLE]CERTIFICATION OF REPRESENTATIVESDecember 23, 1940On November 8, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in'theabove-entitled proceeding.'On November 30, 1940, the Board -issuedan Amendment to Direction of Election.'Pursuant to the Directionof Election, as amended, an election by secret ballot was conductedon December 5, 1940, under the direction and supervision of theRegional Director for the Eleventh Region (Indianapolis, Indiana).On December 7, 1940, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, issued and duly served uponthe parties an Election Report on the ballot.No objections to theconduct of the ballot or the Election Report have been filed by anyof the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number of employees alleged eligible to vote---------- 234Total number of employees voted____________________________ 225Total number of valid votes east___________________________ 218Total number of votes for United Mine Workers of America,District#23, affiliated with the CIO______________________ 121Total number of votes against United Mine Workers of Amer-ica,District #23, affiliatedwith the CIO__________________97Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of challenged ballots___________________________7By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended,-127 N L. R. B. 1245.228 N. L. R. B., No. 44. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT Is HEREBY CERTIFIEDthatUnited Mine Workers of America,District#23, affiliated with the Congress of Industrial Organiza-tions, has been designated and selected by a majority of all personsemployed as-production employees in the mining operations at Mine3 and Luton mine of Providence Coal Mining Company, Providence,Kentucky, excluding superintendents, mine foremen, section foremen,room bosses,,face bosses, top bosses, entry bosses, electricians in asupervisory capacity, all other supervisory employees, and guardsor watchmen, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, UnitedMineWorkers of America, District #23, affiliated with the Con-gress ofIndustrial Organizations, is the exclusive representative ofall such employees for the purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment, and otherconditions of employment.28 N. L.R. B., No. 44a.